Exhibit 10.6
 
Addendum to Agreement between Colorado Biolabs, Inc. and Medical Futures Inc.
Dated November 19th, 2014

 
This ADDENDUM is attached to and forms part of the original Distribution
Agreement dated December 1st, 2006 between Colorado Biolabs Inc. (CBL) and
Medical Futures Inc.MFI). To the extent that any of the terms or conditions
contained in this ADDENDUM may contradict or conflict with any of the terms or
conditions of the original Agreement, it is expressly understood and agreed that
the terms of this ADDENDUM shall take precedence and supersede the original
Distribution Agreement dated December 1st, 2006.


Minimum Order and Pricing for 2015
 
MFI agrees to purchase a minimum of 8,550,000 tablets of Proferrin from CBL for
2015 and will provide CBL with Purchase Orders in advance of the upcoming year
to ensure the appropriate demand forecast is available for planning
purposes.  CBL agrees to charge MFI [**]1 per tablet for 2015.
 
Sales Representation
 
With regards to the minimum obligations of the number of Sales Representatives
required for sales promotion originally outlined in Section VII Marketing and
Sales of the original Distribution Agreement, MFI hereby ensures adequate
promotion of Proferrin® will continue within the Canadian market.  Promotion may
include direct Representative promotion and/or direct to Consumer.  MFI agrees
to keep CBL informed of any substantive changes in promotional strategy.
 
Mike Guthrie, President
Colorado Biolabs Inc.
   
Lee Ferreira, CEO
Medical Futures Inc.
           
/s/Mike Guthrie
   
/s/ Lee Ferreira
 
 
   
 
 
Date: November 26, 2014
   
Date: November 26, 2014
 


 
 

--------------------------------------------------------------------------------

1 [**] – Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.
 